DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	Applicant’s amendment, changing the title of the invention per 37 CFR 1.72 requirements acknowledged and recorded, therefore the specification objection previously set forth in the non-final rejection dated 03/09/2021 has been withdrawn.
Applicant’s amendment to claims 9 and 10 has overcome each and every claim objection previously set forth in the non-final office action dated 03/09/2021. Therefore, the objection has been withdrawn.
Response to Arguments
Applicant’s arguments filled 05/28/2021, with respect to rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered, however not persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first flow channel is formed by a surface of the first electronic component, and a surface of the second electronic component” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 1 is objected to because of the following intelligible content informalities: 
● In Claim 1, Lines 8-9, “a said electronic component” should be changed to read - - said second electronic component - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-4, 7-8, 11-16, 19-20 and 23-24 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventors, at the time the application was filed, had possession of the claimed invention.
The newly added amendment to claim 1, drawn to limitations of “The first flow channel is formed by an internal surface of a first wall portion, an internal surface of a second wall portion, a surface of the first electronic component, and a surface of the second electronic component” is not described in the specification and drawings lack the illustrating such limitation.
Although, the first flow channel (50) is formed by interior surfaces of the first (30) and the second (40) wall portions, however the first flow channel (50) does not appear being formed of by surfaces of the first (11) and second (12) electronic components.
The drawing illustrates the first flow channel (50) formed by interior surfaces of the first (30) and the second (40) wall portions, interior surfaces of the first (34) and second (35) flat plates.

In claims 7-8 and 11-12 the limitation “the rib is integrally provided with the peripheral wall portion” is not described in the specification and drawings lack illustrating such limitation.
Although the rib (45A) is integrally formed on the second wall portion (6), however the rib (45A) does not appear being formed on the peripheral wall portion (60).
35 USC §112(a) requires that specification shall contain a written description of the invention, and of the manner and process of making and using It, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or Joint inventor or inventors of carrying out the invention.
Claims 2-4, 13-16, 19-20 and 23-24 are derived from a rejected claim 1, carrying the deficiency of claim 1, and are rejected for the same reason.
Examiner Note: Examiner suggest that claim 1 be amended excluding the limitations of “the first flow channel is formed by a surface of the first electronic component, and a surface of the second electronic component”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bogel et al (WO 2012152551) in view of Moore et al (US 10,684,662).
For the purpose of citation, Examiner used machine translation of WO 2012152551, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Bogel (In Figs 1-2) discloses a power conversion device (power electronic system, ¶ 1, II. 1-2) comprising: 
a cooling structure (integrated liquid cooling device) capable of cooling down (¶ 25, 3-5), by a coolant (cooling medium, ¶ 27, II. 1-2) that flows 5through a first flow channel (800, ¶ 22, II. 3-6), a first electronic component (30) and a second electronic component (10), wherein the first flow channel (800) is formed by an internal surface of a first wall portion (4),  an internal surface of a second wall portion (6), (Fig 1), wherein said internal surfaces of said first and second wall portions face each other (Fig 1), and wherein said first electronic component (30) and a said electronic component (10) are mounted on an external surface of the first wall portion (4), 
wherein the first wall portion is formed in a stepwise shape (Fig 1), and 10comprises: a first mount portion (inner surface of 4 where 30 is mounted) on which the first electronic component (30) is mounted; a second mount portion (inner surface of 4 where 10 is mounted) which has a different height from the first mount portion (Fig 1), and on which the second electronic component (10) is mounted; 15and a first connection portion (810/818 portion of 4) that is extended between the first mount portion and the second mount portion (Fig 1).
However Bogel does not disclose wherein the first flow channel is formed by a surface of the first electronic component, and a surface of the second electronic component.
Instead Moore (In Figs 5-6) teaches wherein the first flow channel (80) is formed by a surface of the first electronic component (72A), and a surface of the second electronic component (72B), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bogel with Moore with a flow channel formed by a surfaces of the first and second electronic component to benefit from Passively rejecting the heat generated by then electronic components through a wall of the sealed housing with the circulating coolant carrying the heat away from the electronic component (Moore, Col 3, II. 46-51).
Regarding Claim 2, Bogel in view of Moore discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses wherein the 20second wall portion (6) is formed in a stepwise shape along a shape of the first wall portion (Fig 1).
Regarding Claim 3, Bogel in view of Moore discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses wherein the second wall portion (6) comprises a second connection (810/818 portion of 6) 25portion that faces the first connection portion (Fig 2); wherein a rib (ridges formed under 12) that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion (6) at an opposite side to the first flow channel (800); and wherein the rib forms a part of the second connection portion (Fig 1).
Examiner Note; Merriam Webster Dictionary defines “rib” as “an elongated ridge”, (portion of a wall with slope sides). Bogel in Fig 1, in a broadest reasonable interpretation illustrates several ridges under 12, anyone of which could be cited as the claimed “rib” and therefore; “the second connection portions” could include one or more of the ridges and still be part of the “the second connection portions”.
Regarding Claim 4, Bogel in view of Moore discloses the limitations of claim 2, however Bogel (In Figs 1-2) further discloses wherein the second wall portion (6) comprises a second connection (810/818 portion of 46) 25portion that faces the first connection portion (Fig 1); wherein a rib (ridges formed under 12) that is extended along a flowing direction of the coolant is provided on an external surface of the second wall portion (6) at an opposite side to the first flow channel (800); and wherein the rib forms a part of the second connection portion (Fig 1).
Examiner Note; Merriam Webster Dictionary defines “rib” as “an elongated ridge”, (portion of a wall with slope sides). Bogel in Fig 1, in a broadest reasonable interpretation illustrates several ridges under 12, anyone of which could be cited as the claimed “rib” and therefore; “the second connection portions” could include one or more of the ridges.
Regarding Claim 13, Bogel in view of Moore discloses the limitations of claim 1, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge 
Regarding Claim 14, Bogel in view of Moore discloses the limitations of claim 2, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Regarding Claim 15, Bogel in view of Moore discloses the limitations of claim 3, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).
Regarding Claim 16, Bogel in view of Moore discloses the limitations of claim 3, however Bogel (In Figs 1-2) further discloses 25wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening (discharge opening 810/818) of the communication portion (810/818) is smaller than a cross-sectional area of an inlet 30opening (82), (Fig 2).

Claims 7-8 and 11-12, 19-20 and 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Bogel in view of Moore and further in view of Katsumata (2016/0183407).
Regarding Claim 7, Bogel in view of Moore discloses the limitations of claim 3, however where Bogel (In Figs 1-2) further discloses wherein a tip (rigs under 12 within 800) opened is integrally provided with an external surface of the second wall portion (6), at an opposite side to the first flow channel (800, ¶ 22, II. 3-6), wherein a peripheral wall portion (peripheral wall of 4 and 6)  that is formed in a frame shape which is extended outwardly 
However Bogel as modified does not disclose wherein a region surrounded by the peripheral wall portion and the lid forms a second flow channel for the coolant.
Instead Katsumata (In Fig 4) teaches wherein a region surrounded by the peripheral wall portion (22a/22b) and the lid (top wall of 21a) forms a second flow channel (66) for the coolant (coolant), (¶38, II. 1-6, ¶ 42, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bogel with Moore and further with Katsumata with a region surrounded by the peripheral wall portion and a lid forming a second flow channel for the coolant to benefit from circulating coolant between the heat receiving portion and the heat dissipater allowing the heat generated at the heat generating component to be transferred to the heat dissipater to be dissipated into the atmosphere(Katsumata, ¶ 06 II. 6-51).
Regarding Claim 8, Bogel in view of Moore discloses the limitations of claim 4, however where Bogel (In Figs 1-2) further discloses wherein a tip (rigs under 12 within 800) opened is integrally provided with an external surface of the second wall portion (6), at an opposite side to the first flow channel (800, ¶ 22, II. 3-6), wherein a peripheral wall portion (peripheral wall of 4 and 6)  that is formed in a frame shape which is extended outwardly (Fig 1), and the opening of the peripheral wall portion is closed by a lid (7) fastened to a bottom of a third electronic component (70).
However Bogel as modified does not disclose wherein a region surrounded by the peripheral wall portion and the lid forms a second flow channel for the coolant.
Instead Katsumata (In Fig 4) teaches wherein a region surrounded by the peripheral wall portion (22a/22b) and the lid (top wall of 21a) forms a second flow channel (66) for the coolant (coolant), (¶38, II. 1-6, ¶ 42, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bogel with Moore and further with Katsumata with a region surrounded by the peripheral wall portion and a lid forming a second flow channel for the coolant to benefit from circulating coolant 
Regarding Claim 11, Bogel in view of Moore and further in view of Katsumata discloses the limitations of claim 7, however Bogel (In Figs 1-2) further discloses wherein the rib (ridges formed under 12) is integrally provided with the second wall portion (6) and the peripheral wall portion (peripheral wall portion of 800).
Regarding Claim 12, Bogel in view of Moore discloses the limitations of claim 8, however Bogel (In Figs 1-2) further discloses wherein the rib (rigs under 12 within 800) is integrally provided with the second wall portion (6) and the peripheral wall portion (peripheral wall portion of 800).
Regarding Claim 19, Bogel in view of Moore and further in view of Katsumata discloses the limitations of claim 7, however Bogel (In Figs 1-2) further discloses wherein a flow-channel (flow channel connecting 820/822 to 824 through 810/818) portion of the first flow channel (800, ¶ 22, II. 3-6) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening of the communication portion (810/818) is smaller than a cross-sectional area of an inlet opening (82), (Fig 2).
Regarding Claim 20, Bogel in view of Moore and further in view of Katsumata discloses the limitations of claim 8, however Bogel (In Figs 1-2) further discloses wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800, ¶ 22, II. 3-6) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening of the communication portion (810/818) is smaller than a cross-sectional area of an inlet opening (82), (Fig 2).
Regarding Claim 23, Bogel in view of Moore and further in view of Katsumata discloses the limitations of claim 11, however Bogel (In Figs 1-2) further discloses wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800, ¶ 22, II. 3-6) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening of the communication portion (810/818) is smaller than a cross-sectional area of an inlet opening (82), (Fig 2).
Regarding Claim 24, Bogel in view of Moore and further in view of Katsumata discloses the limitations of claim 12, however Bogel (In Figs 1-2) further discloses wherein a flow-channel portion (flow channel connecting 820/822 to 824 through 810/818) of the first flow channel (800, ¶ 22, II. 3-6) held between the first connection portion (810/818 portion of 4) and the second wall portion (6) is a communication portion (810/818); and a cross-sectional area of a discharging opening of the communication portion (810/818) is smaller than a cross-sectional area of an inlet opening (82), (Fig 2).

Allowable Subject Matter
 	Claims 5-6, 9-10, 17-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 5-6, 9-10, 17-18 and 21-22, the allowability resides in the overall structure of the device as recited in independent claims 5 and 6 and at least in part because claims 5 and 6 recite, “a peripheral wall portion that is formed in a frame shape 5which is extended outwardly and which has a tip opened is integrally provided with an external surface of the second wall portion at an opposite side to the first flow channel”. 
The aforementioned limitation in combination with all remaining limitations of claims 5 and 6 are believed to render said claims 5 and 6 and all claims dependent therefrom (claims 9-10, 17-18 and 21-22) patentable over the art of record. 
The closest art of record is believed to be that of Ikeda et al (JP2011078217A – hereafter “Ikeda”).
Ikeda Fig 1 suggests a power conversion device (1) comprising: 
a cooling structure (cooling structure of 1) capable of cooling down, by a coolant that flows through a first flow channel (cooling channel between 42/43) formed by a first wall portion (wall portion where 2/3 are mounted on) and a second wall portion (4) facing with each other (Fig 1), a first electronic component (3) and a second electronic component (2) mounted on an external surface of the first wall portion (Fig 1), 
a first mount portion (mount portion of 3 where 10 is disposed) on which the first electronic component (3) is mounted (Fig 1); 
a second mount portion (mount portion of 2) which has a different height from the first mount portion (Fig 1), and on which the second electronic component (2) is mounted (Fig 1);  and 
a first connection portion (connection portion between 2/3 where 10 is disposed) that is extended between the first mount portion and the second mount portion (Fig 1).
Other closest art of record is believed to be that of Bogel et al (WO 2012152551 hereafter “Bogel”).
Bogel Fig 1 teach or suggest all of the limitations of claims 1-4 as per rejection above.
However neither Ikeda, nor Bogel, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 5 and 6.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835